Opinion issued December 14, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01057-CR
____________

EZELL NASHAN GOODS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court 
Harris County, Texas
Trial Court Cause No. 1034668



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Ezell Nashan Goods, and signed a final judgment in this case on July 29, 2005. 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1).  
	Here, the deadline for filing notice of appeal was Monday, August 29, 2006,
because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a),
26.2(a)(1).  Appellant filed a notice of appeal on October 23, 2006, 422 days after the
deadline.  Notice of appeal was deposited in the mail on October 23, 2006, according
to the postmark on the copy of the envelope included in the clerk's record.  Because
the notice of appeal was mailed after the filing deadline, it did not comply with Rule
9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule."  See Tex. R. App.
P. 9.2(b). 
	An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	Any pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).